NO. 12-05-00238-CR
IN THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS
DENNIS FRANK SANFORD,                          §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE                                                        §     HOUSTON COUNTY, TEXAS





MEMORANDUM OPINION
            On March 1, 2004, Appellant pleaded guilty to possession of two ounces or less of marijuana. 
Pursuant to a plea bargain, the trial court sentenced Appellant to confinement for 180 days, probated
for 18 months.  On June 27, 2005, the trial court revoked Appellant’s community supervision,
sentenced him to confinement for 180 days, and imposed a $500 fine.  Appellant filed a pro se notice
of appeal on June 30.  The clerk’s record was filed on September 12, making Appellant’s brief due,
after extensions of time, on December 14.
            On December 16, 2005, Appellant’s counsel filed a motion for extension of time to file
Appellant’s brief.  Counsel explained in his motion that he had prepared an appellate brief in this
cause.  However, he had been unable to review and explain the contents with Appellant because he
was unable to locate Appellant after having made a diligent effort to do so.  Consequently, he sought
an extension of time for filing his brief, which would provide additional time to locate Appellant. 
We remanded the matter to the trial court on December 21.  In our order, we instructed the trial court
to immediately conduct a hearing to determine, in part, whether Appellant still desires to prosecute
this appeal.  We also instructed the trial court to make appropriate findings and recommendations
and prepare a record of the proceedings.
 
            The trial court set the hearing for January 11, 2006.  Appellant did not appear.  On
January 18, the trial court filed its findings of fact and conclusions of law, which included a
conclusion that Appellant has abandoned the appeal.  We adopt the trial court’s findings and
conclusions and consider this appeal without briefs.  See Tex. R. App. P. 38.8(b)(4).  Because no
briefs have been filed, there is nothing but the record presented for review.  We have reviewed the
record for fundamental error and find none.  Accordingly, the appeal is dismissed.
 
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice


Opinion delivered January 25, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.












(DO NOT PUBLISH)